Citation Nr: 0333372	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  01-01 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 70 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that denied the benefit 
sought on appeal.  The veteran, who had active service from 
November 1966 to May 1973, appealed that decision to the BVA 
and the case was forwarded to the Board or appellate review.  

The Board entered a decision in this case dated October 1, 
2002 that increased the evaluation for the veteran's PTSD to 
70 percent and denied an evaluation in excess of 70 percent.  
Contemporaneous with this decision, the Board is issuing a 
decision vacating that portion of the Board's October 1, 2002 
decision that denied an evaluation in excess of 70 percent 
and issuing this decision in its place.  


REMAND

A review of the record discloses that the RO received a VA 
medical record in August 2002 that indicated that the veteran 
had been hospitalized at a VA Medical Center (VAMC) for 
treatment of his PTSD.  That record was forwarded to the 
Board in November 2002, after the date of the Board's 
decision in this case.  As such, the Board in the October 1, 
2002 decision did not consider this record.  Pursuant to 
38 C.F.R. § 19.9 (a)(2) the Board then requested and obtained 
additional VA medical records, including the hospital 
records.  However these records have not been considered by 
the RO.  

In this regard, an opinion from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 2003).  The 
Federal Circuit explained that when the Board obtains and 
considers evidence that was not before the RO an appellant 
has no means to obtain one review on appeal to the Secretary 
as called for by 38 U.S.C.A. § 7104(a) because the Board is 
the only appellate tribunal under the Secretary.  Therefore, 
it appears that evidence obtained by the Board cannot be 
considered by the Board as an initial matter.  

In addition given the veteran's continuing treatment for 
PTSD, including an inpatient hospitalization, the Board is of 
the opinion that the veteran should be afforded an additional 
VA examination to assess the severity and manifestations of 
his PTSD.  Also, given the veteran's ongoing treatment, it is 
possible that there are additional VA medical records that 
are not associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any available VA 
inpatient and outpatient medical records 
from the VAMC in Topeka, Kansas 
pertaining to treatment of the veteran's 
PTSD dated from October 2002 to the 
present.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to offer comment and an opinion 
as to the degree of impairment the 
veteran's PTSD causes in his capacity to 
obtain, maintain and perform 
substantially gainful employment.   Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4., copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
evidence obtained by the Board.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



